DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariton (CA 2932205).
Regarding claim 21, Hariton teaches a heart valve comprising a structure (12) defining a lumen; (ii) at least a portion of an outer or non-lumen surface of the structure is coated with a plurality of biological cells, and wherein the structure is composed of a metamaterial, optionally the structure being a tubular structure defining first and second ends and the lumen.  (Refer to paragraphs [055] and [078]) (Refer to Figure 1)
Regarding claim 22, the structure is composed of an auxetic material.  (Refer to paragraphs [055] and [078])
Regarding claim 23, the metamaterial comprises an auxetic structure. (Refer to Figure 1)
Regarding claim 24, the auxetic structure (12) comprises a plurality of unit cells, each unit cell comprising a set of six points interconnected with six straight or curved members, including:   a first member interconnecting points A and B; a second member interconnecting points B and C; a third member interconnecting points C and D; a fourth member interconnecting points D and E; a fifth member interconnecting points E and F; and a sixth member interconnecting points F and A. (Refer to Figure 1)
Regarding claim 25, the unit cells are connected in with the point D of one cell being connected to point A of an adjoining cell until, optionally the unit cells are further connected with the line AB of one cell being condensed to line EF of an adjoining cell.  (Refer to Figure 1)
Regarding claim 26, the unit cells are inverted hexagon unit cells. (Refer to Figure 1)
Regarding claim 27, the plurality of biological cells comprises cardiomyocytes.  (Refer to paragraphs [055] and [078])
Regarding claim 28, a microfluidic device comprising a cylindrical metamaterial scaffold of claim 21.
Regarding claim 29, a first port and a second port, the first port being in fluid communication with the cylindrical metamaterial scaffold via a first channel portion, the second port being in fluid communication with the metamaterial scaffold via a second channel portion; a first valve disposed in the first channel portion; and a second valve disposed in the second channel portion, wherein the first valve and the second valve are configured to cause unidirectional flow through the metamaterial scaffold.  (Refer Figure 18)
Regarding claim 30, a main channel in fluid communication with the metamaterial scaffold, the microfluidic device further comprising a first port and a second port, the first port being in fluid communication with the main channel via a first channel portion, the second port being in fluid communication with the main channel via a second channel portion; a first valve disposed in the first channel portion; and a second valve disposed in the second channel portion.  (Refer to Figures 22-24)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798